Citation Nr: 1812216	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected post-traumatic stress disorder (PTSD), rated 10 percent prior to February 10, 2015, and 30 percent from February 10, 2015.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) associated with his service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Board remanded this matter for additional development and another VA examination.  On remand, the VA conducted appropriate development and provided an adequate examination and opinion.  Thus, the RO substantially complied with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions and imposes on VA a duty to insure compliance with the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

In October 2017, the RO increased the rating for the Veteran's PTSD from 10 percent to 30 percent, effective February 10, 2015.  See October 2017 Rating Decision.  As these staged ratings do not represent the maximum benefits potentially allowable, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Neither the Veteran, nor his representative, has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the Veteran or reasonably raised by the evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence establishes that, prior to February 10, 2015, the Veteran's service-connected PTSD disability was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.

2.  The most probative evidence establishes that, from February 10, 2015, the Veteran's service-connected PTSD disability was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 10, 2015, the criteria have been met for an initial rating of 50 percent, but no more, for service-connected PTSD. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  For the rating period from February 10, 2015, the criteria have been met for a staged initial rating of 70 percent, but no more, for service-connected PTSD.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist Veterans.  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  Proper notice must inform the Veteran of any information and evidence not in the record that is necessary to substantiate the claim, that VA will seek to provide and that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  When service connection has been granted and an initial disability rating and effective date have been assigned, no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA provided appropriate notice to the Veteran regarding his claim.  See March 2014 Notification Letter.

As noted, the Board finds that VA substantially complied with the Board's July 2016 remand for additional development and a new examination.  See Stegall v. West, supra.  The Veteran has not identified, and the record does not suggest, any additional deficiencies in the duty to notify and assist; therefore, the Board need not address these issues any further before proceeding to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the Veteran's failure to raise a duty to assist argument before the Board).

Legal Criteria for PTSD Ratings

Disability ratings are determined by applying the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  Id. at § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  Id. at § 4.3.  All potential applicable diagnostic codes, whether or not raised by a Veteran, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When rating a PTSD claim, VA must consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment in remission.  38 C.F.R. § 4.126.  The rating shall be based on an evaluation of all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

PTSD is rated under the Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (Diagnostic Code 9411).  Under the Diagnostic Code criteria, a 10 percent rating is for assignment when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent disability rating is for assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is for assignment for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411).

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the symptoms enumerated in 38 C.F.R. § 4.130 are not an exhaustive list, the Board must consider all the evidence of record related to the Veteran's service-connected disability that impacts his occupational and social functioning and assign a disability rating that most closely reflects the level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 440-41; Bankhead v. Shulkin, 29 Vet App. 10, 22 (2017) (requiring VA to "engage in a holistic analysis" of the Veteran's symptoms to determine the proper disability rating.)  This evaluation is symptom-driven, and a Veteran may only qualify for a given disability rating under section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

PTSD Rating Prior to February 2015

Service connection has been established for the Veteran's PTSD effective from October 23, 2013.  As such, the rating period on appeal is from October 23, 2013.  

Medical records from the period prior to February 10, 2015 reflect that the Veteran has occupational and social impairment due to "mild or transient symptoms" that decrease his work efficiency during periods of significant stress or symptoms controlled by medication and that the Veteran's PTSD symptoms cause "clinically significant distress or impairment" in social, occupational or other important areas of functioning.  See April 2014 VA Examination; see also December 2014 VA Treatment Records, CAPRI Legacy Documents (noting Veteran is has "mild and transient" PTSD symptoms resulting in decreased work effectiveness during stressful situations).  While the risk, complexity and severity of the Veteran's PTSD, and his corresponding occupational and social impairment during this time, is considered "low to moderate" by medical professionals, these providers recommend continued mental health services to "maintain stabilization and prevent deterioration of his mental health condition."  See October 2013 VA Treatment Records; April 2014 VA Examination. 

On the other hand, in June and August 2014, the Veteran and his wife submitted lay statements that show more serious occupational and social impairment than demonstrated solely in the medical records and 2014 VA Examination.  These statements illustrate that the Veteran has significant difficulty establishing and maintaining relationships, particularly with men, and that he is isolated and anti-social; the Veteran asserts that he struggles with social relationships, as evidenced by two previous marriages, four periods of separation during his current marriage, and no male friends.  See June 2014 Notice of Disagreement (NOD).  In her August 2014 Statement, his wife notes that the Veteran is "very antisocial and he never has had any close friends," "takes very little time with family" and "cannot be around a lot of noise for a long period of time. It stresses him out."  

The Wife's August 2014 Statement also establishes that during her marriage to the Veteran she has experienced his unpredictable rage and temper and "felt fearful on several occasions," "separated several times due to his erratic behavior,"  and "felt threatened more than once."  Her August 2014 Statement demonstrates that she took these incidents very seriously and that these incidents are the reason that they no longer have firearms in their possession.  The Veteran recognizes that his wife feels fearful for her safety at times and has removed weapons from his home.  See June 2014 Notice of Disagreement.

The Board notes that the Veteran and his wife are competent to report the observed symptoms of the Veteran's PTSD and their impact on his behavior and his life, when this reporting requires only personal knowledge and observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran and his wife's statements on the Veteran's symptoms and behavior related to his PTSD are credible, consistent and probative to the extent that they relate to observations that a lay person is capable to make.  

However, while the Veteran is credible in his belief that he is entitled to higher initial ratings, he is not competent to render an opinion on the relative severity of his PTSD, because doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  The Board considers the Veteran's reported symptoms in the context of the record as a whole, balancing the weight of the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders, and the other evidence in the record such as lay statements.  

The probative evidence of record establishes that, prior to February 10, 2015, the Veteran experienced PTSD symptoms that included mild to moderate distressing pain, intermittent unpredictable irritability and rage, recurrent involuntary and intrusive distressing memories and nightmares, antisocial behavior, anxiety, depressive symptoms, dissociative reactions such as flashbacks, sleep impairment and an inability to adapt to stressful circumstances.  See October 2013 Treatment Records; April 2014 VA Examination; June 2014 Statement of the Case (SOC); June 2014 NOD; July 2014 Appeal to Board of Veterans' Appeals; August 2014 Wife's Statement.  In his June 2014 NOD, the Veteran asserted that he experienced chronic sleep impairment, memory loss, suicidal ideation, difficulty with relationships and adapting to stressful circumstances and near panic or depression affecting his ability to function effectively during this period.  

The Board has no reason to doubt the credibility or veracity of any of the Veteran's assertions and accepts them as true.  The Board finds that, the evidence of record taken as a whole, demonstrates that the symptoms have resulted in functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.  The Board does not find that the frequency, severity and duration of these symptoms support a finding that, before February 2015, such symptoms resulted in functional impairment comparable to occupational and social impairment with deficiencies in most areas, so as to warrant a 70 percent rating.  The Veteran exhibits appropriate judgment, thinking, behavior, speech and mood despite his PTSD symptoms; he is fully oriented and appropriately groomed at medical appointments.  See, e.g., October 2013 Treatment Records; April 2014 VA Examination.  The medical record also demonstrates that, in the opinion of his medical providers, the Veteran is managing his PTSD symptoms well, is stable and actively taking steps to improve his ability to handle his symptoms.  See id.  The records reflect that he is able to maintain a few significant relationships during this period: the Veteran maintains full-time employment as the owner and administrator of an assisted living facility at least through April 2014 and took significant constructive steps to support his relationship with his wife by removing firearms from their home at her request.  See October 2013 VA Treatment Records; April 2014 VA Examination; August 2014 Statement of Wife.  The record also reflects that he is active in his church.  See August 2014 Statement of Wife.  The Veteran reports in this period that he has a few supportive relationships and a strong religious belief system; he denies suicidal or homicidal ideation when asked by his medical providers.  See, e.g., October 2013 Treatment Records; April 2014 VA Examination.  

The claims record contains no evidence to indicate that the Veteran experiences gross impairment of thought or communication or grossly inappropriate behavior, nor does the record contain any evidence that he cannot perform activities of daily living, is regularly disoriented to time or place or has severe memory loss.  While the Veteran experiences intrusive thoughts, nightmares and flashbacks, these symptoms are not persistent delusions or hallucinations.  See April 2014 VA Examination.  While there is evidence in the record that his wife has experienced occasional threats and fear for her safety as a result of the Veteran's unpredictable behavior, there is no evidence in the record that this behavior presents a persistent danger of harm to someone or represents an inability to establish and maintain effective relationships.  See August 2014 Statement of Wife; June 2014 NOD. As such, there was not demonstration of functional impairment comparable to total occupational and social impairment so as to warrant a 100 percent rating prior to February 10, 2015.

As a result, the probative evidence from treatment records and medical opinions, taken together with the lay statements of record, does not establish that the Veteran experiences symptoms productive of functional impairment, prior to February 10, 2015, of such frequency, severity and duration that would support a finding that the Veteran's occupational and social impairment was deficient in most areas or, by logical extension, total.  The Board finds that the probative evidence related to the Veteran's PTSD disability warrants a rating of 50 percent, but no more, prior to February 10, 2015.  

PTSD Rating from February 10, 2015 

The Board finds that the evidence of record supports a rating of 70 percent, but no greater, from February 10, 2015, because symptoms of the Veteran's PTSD are not productive of total occupational and social impairment.

The medical treatment record after February 2015 demonstrates that the Veteran's PTSD is manifest by increasing suicidal ideation and heightened risk of suicide, worsening depression and severe anxiety related to his ability to handle his PTSD without medication, as well as continuing anti-social behavior, isolation, anger and irritability, increasing complaints of sleep deprivation and more frequent nightmares.  See February 2015, January, April and July 2016 Treatment Records.  In February 2015, the medical record shows that the Veteran reports moderate depression and increasing difficulty taking care of his normal tasks and getting along with people, controlling his PTSD symptoms and getting motivated to start his day; he notes intrusive thoughts and dreams, trouble sleeping, flashbacks, hypervigilance and irritability, and "he wished suicide was an option."  See February 2015 Treatment Records.  The February 2015 treatment records also show that the Veteran has left his business and is no longer working.  By April 2016, the Veteran asserts that he cannot work and that he is being treated for depression, PTSD and chronic pain at the VA.  See April 2016 Motion for Advancement on the Docket (2016 AOD Motion).  

The record reflects that the Veteran is experiencing consistent panic and depression related to his ability to function without his PTSD medication.  Medical records from March 2015 indicate that the Veteran is "now a nervous wreck," because his medication has been discontinued; he is experiencing increasing sleep problems, a brief period of incoherence, "horrible nightmares" and "crazy dreams" and reports no motivation during the day.  In October 2015, VA medical records show that the Veteran indicates concern about coming off his medications, because he is worried about "going bonkers with his PTSD and anxiety" and that he will "crash and burn off meds."  

VA treatment records from January and April 2016 show that the Veteran continues to experience moderate to moderately severe depression, increasingly frequent nightmares and more regular suicidal ideation.  His suicide risk is characterized as moderate to high throughout 2016.  See January, July, October, November and December 2016 Treatment Records.  From January 2016, the record demonstrates that the Veteran reports suicidal thoughts within the last two weeks, increasing in severity and frequency to levels described as "constant" and "daily" by July 2016.  

October 2016 treatment records show that the Veteran reports that stress has become "too consuming causing him to want to end his life" and that he is isolating himself, sleeping too little or too much, feeling angry much of the day, actively suicidal or experiencing moderately severe depression daily.  At this time, he reports that he is finding it "extremely difficult" to work, take care of things and get along with people and is placed on VA's suicide prevention procedure in October 2016.  See October, November and December 2016 Treatment Records.  By the end of 2016, the Veteran is considered to be at moderate risk for suicide; he continues to report depression and PTSD and notes that he will "probably always experience suicidal ideation."  See November and December 2016 Treatment Records.  

The Veteran is removed from the suicide prevention procedure in March 2017 and medical records from January 2017 demonstrate improvement in the Veteran's outlook and mood.  By June 2017, however, medical records show diagnosis of depressive disorder in addition to the Veteran's chronic PTSD, and his medical providers continue to monitor his sleep, pain, suicidal ideation and auditory/visual and auditory hallucinations.  See February and June 2017 VA Treatment Records.  

In August 2017, the VA provided another examination of the Veteran's PTSD symptoms, which noted the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships, all of which result in "clinically significant distress."  The August 2017 examination demonstrates impairment in social, occupational and other important areas of functioning and occasionally decreased work efficiency and intermittent periods of inability to perform occupational tasks.  

The August 2017 examiner notes the Veteran's normal mood, good grooming and hygiene, calm pleasant manner, and normal speech and behavior during the examination; she also notes that he became emotional speaking about his PTSD stressor, which is the death of his best friend in Vietnam, and he has persistent negative beliefs and emotional state, feelings of detachment and inability to experience happiness, an exaggerated startle response and sleep disturbance.  She also indicates that the Veteran endorsed mild symptoms of depression and PTSD, which she concludes results in occasional work efficiency and productivity issues due to fatigue from sleep disturbance, anxiety, and anhedonia.  According to the August 2017 examiner, although the Veteran is able to have close relationships with his children and grandchildren, his tendency to socially isolate and hesitancy to get close with others results in limited socialization.  

The Board recognizes the 2017 examination as competent, credible and probative, and, considering the record in its entirety, finds that there is adequate competent, credible and probative medical and lay evidence indicating that from February 10, 2015 the Veteran suffers PTSD symptoms, including suicidal ideation, near-continuous depression and panic affecting his ability to function independently, social isolation and difficulty interacting with people in many circumstances, unprovoked irritability, intrusive thoughts, flashbacks, nightmares and sleep impairment, with a frequency, severity and duration that most closely approximates social and occupational impairment with deficiencies in most areas.  

The evidentiary record does not demonstrate total occupational and social impairment.  The record indicates that the Veteran reports an interest in activities around the house, is involved in on-going projects, displays normal speech, thought processes and behavior, maintains good grooming and hygiene and obtains treatment and therapy for his symptoms.  See August 2017 Examination; January 2017 Treatment Records.  While the record establishes that the Veteran experiences significant isolation and depression, it does not reflect total isolation from family and society, an inability to function independently or complete hopelessness or despair.  See December 2016 Treatment Records.  As noted earlier, there is no evidence in the record that the Veteran experiences any inability to perform activities of daily living or maintain minimal personal hygiene; disorientation to time or place; significant memory loss, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or that he presents a persistent danger of hurting himself or others.  In fact, the August 2017 examiner finds that the Veteran is generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

As a result, the Board finds that the preponderance of the probative evidence of record does not demonstrate that the Veteran's PTSD symptoms are productive of functional impairment comparable to total occupational and social impairment; but that the probative evidence related to the Veteran's PTSD disability warrants a rating of 70 percent, but no more, from February 10, 2015.  


ORDER

For the rating period prior to February 10, 2015, a 50 percent initial rating for service-connected post-traumatic stress disorder (PTSD) is granted.

For the rating period from February 10, 2015, a 70 percent staged initial rating for service-connected post-traumatic stress disorder (PTSD) is granted.


REMAND

The record reasonably raises the issue of the Veteran's unemployability due to PTSD.  See April 2016 Motion for Advancement on the Docket (2016 AOD Motion).  In a statement supporting his 2016 AOD Motion, the Veteran notes he is currently unemployed, unable to get around well and cannot work; he also asserts in this statement that he has "battled PTSD way before there was a name for it."  While the Veteran has not expressly claimed that he cannot work as a result of his PTSD, his contentions regarding unemployability are raised in a motion to the Board related to his PTSD claim and are associated with observations that his PTSD has worsened since 2013, the VA is treating him for depression, PTSD and chronic pain; and he "could no longer do [his] job and was forced to close [his] business."  

The evidence submitted to support his 2016 AOD Motion and the evidentiary record on appeal raises the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  See 38 C.F.R. § 4.16(a).  The Board also notes that the Veteran's PTSD disability is now rated to 70 percent, which qualifies the Veteran for a schedular TDIU if the Secretary makes a determination that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Conduct all necessary notice, and development, and adjudicate the issue of entitlement to a TDIU.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


